DAVIDSON, Judge.
This is a conviction for rape; the punishment, thirty years, in the penitentiary.
The indictment, as same appears in the transcript, does not conclude with the phrase, “against the peace and dignity of the State,” as required by the mandatory provisions of our Constitution (Art. V., Sec. 12). Such an indictment is fatally defective. See Note 5, Art. V., Sec. 12, Vernon’s Annotated Constitution of Texas.
The judgment is reversed and prosecution ordered dismissed.
Opinion approved by the court.